DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claims 1 and 6, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor material that is an oxide comprising a metal element and nitrogen, wherein the metal element is indium (In), an element M (M is aluminum (Al)), gallium (Ga), yttrium (Y), or tin (Sn)), and zinc (Zn), and wherein the nitrogen is taken into an oxygen vacancy or bonded to an atom of the metal element, in combination with other claimed features, as recited in independent claims 1 and 6. Claims 2-5 and 7-8 are dependent upon independent claims 1 and 6, and are therefore allowed. 
Regarding claim 9, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween, wherein the second insulator comprises an opening that exposes a side surface of the first conductor, a side surface of the second conductor, and the third region, wherein the third conductor is placed in the 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween, wherein the second insulator overlaps with the first conductor and the second conductor with the third insulator positioned therebetween and comprises an opening that exposes a side surface of the first conductor, a side surface of the second conductor, and the third region, wherein the third conductor is placed in the opening with the third insulator, the second oxide, and the first insulator positioned therebetween, wherein the first oxide comprises a metal element and nitrogen, wherein the metal element is indium (In), an element M (M is aluminum (Al), gallium (Ga), yttrium (Y), or tin (Sn)), and zinc (Zn), and wherein the nitrogen is taken into an oxygen vacancy or bonded to an atom of the metal element, in combination with other claimed features, as recited in independent claim 10. Claims 18 and 20 are dependent upon independent claim 10, and are therefore allowed. 
Regarding claim 12, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third 
Regarding claim 13, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween, wherein the second insulator overlaps with the first conductor and the second conductor with the third insulator positioned therebetween and comprises an opening that exposes a side surface of the first conductor, a side surface of the second conductor, and the third region, wherein the third conductor is placed in the opening with the third insulator, the second oxide, and the first insulator positioned therebetween, wherein the first oxide comprises a metal element and nitrogen, wherein the metal element is indium (In), an element M (M is aluminum (Al), gallium (Ga), yttrium (Y), or tin (Sn)), and zinc (Zn), and wherein the nitrogen is taken into an oxygen vacancy or bonded to an atom of the metal element, in combination with other claimed features, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        January 29, 2022